Citation Nr: 1616060	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-02 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2. Entitlement to service connection for glioblastoma multiforme, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance. See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for glioblastoma multiforme, to include as secondary to herbicide exposure is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not manifest in active service or to a compensable degree within one year of discharge from active duty; any hypertension is not otherwise etiologically related to such service.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and hypertension may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of letters, to include November 2008 correspondence, sent to the Veteran that fully addressed all notice elements. VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159.

Service treatment records are associated with claims file. All available post-service treatment records identified by the Veteran have also been obtained. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. While a VA medical examination and opinion was not obtained regarding this claim, the Board notes that one is not necessary. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). As discussed below, other than the Veteran's own lay statements, the record is silent for a nexus linking hypertension to active service. As such, VA is not required to provide a VA examination in conjunction with this claim. See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103and 5103A; 38 C.F.R. § 3.159.

Analysis

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran maintains that he currently suffers from hypertension as a direct result of his active service. Specifically, he asserts his currently diagnosed hypertension is due to herbicide exposure.

As the Veteran served within the Republic of Vietnam during the Vietnam Era; his exposure to herbicides inservice is presumed.  38 C.F.R. § 3.307(a)(6).  Hypertension, however, is not a disease presumed due to herbicide exposure, service connection cannot be granted on that presumptive basis.  38 C.F.R. § 3.309(e). Even though service connection is not warranted to a presumptive basis, the Board must consider whether service connection is warranted on any other basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence reveals that the Veteran currently suffers from hypertension.  There is, however, no competent evidence linking the Veteran's current disability to his service or any incident therein.  Service treatment records are void of complaints of, or treatment for, hypertension or high blood pressure at any time during service. In addition, the Board observes that the Veteran's heart and vascular system were clinically evaluated as normal in all relevant aspects upon his separation from active service. See June 1972 Report of Medical Examination.  As such, the Board finds the Veteran did not suffer hypertension, i.e., high blood pressure, in service.

In addition, service connection for hypertension as a chronic disease is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a). In this regard, there is no evidence of compensably disabling hypertension until approximately 2008, over thirty-five years following service separation. Also, service connection is not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Veteran has not offered a competent medical opinion establishing an etiological link between hypertension and an event or occurrence in service. The Veteran himself has claimed that he suffers from hypertension as directly related to his active service. However, while the Veteran is competent to report symptoms observable to a layperson; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection. Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no evidence of hypertension in service or evidence of compensably disabling hypertension within one year of discharge from active duty. The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hypertension and his period of active service. There is no competent evidence or medical opinion in support of this claim. Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension. The benefit of the doubt rule does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran has submitted two private medical opinions from his private physician, Cynthia E. Spier, M.D., a neuro-oncologist.  The first opinion from 2010 offers an opinion, albeit a cursory one, that the Veteran's glioblastoma multiforme should qualify as a disease associated with herbicide exposure.  The second opinion was offered in 2016, and it states that the Veteran's glioblastoma multiforme may be related to his herbicide exposure because herbicides are known to cause cancer.  The use of the term "may," however, renders the opinion speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of " may " also implies " may or may not " is too speculative to establish a plausible claim"). Moreover, neither opinion provides a sufficient rationale for the opinion or states that it is at least as likely as not that the Veteran's glioblastoma multiforme is related to his herbicide exposure or his active military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Nevertheless, the Board finds that the opinions do trigger VA's duty to assist and that further development is in order.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by an oncologist to determine the nature and likely etiology of his glioblastoma multiforme.  The oncologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed. 

The oncologist is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and etiology of any disability due to glioblastoma multiforme.  A complete rationale for any opinions expressed must be provided. 

The oncologist is to provide an opinion addressing whether it is at least as likely as not that glioblastoma multiforme is related to the appellant's active military service, including his presumed herbicide exposure.  The opinion must specifically address Dr. Spier's 2010 and 2016 opinions.  A full and complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining oncologist is advised that she/he must discuss the Veteran's lay history.  The physician is advised that while the Veteran is not competent to state that he has suffered from glioblastoma multiforme since service, he is competent to state that he has problems with walking, dizziness, seizures, and eye problems.  The oncologist is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the oncologist documented her/his consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


